Citation Nr: 0531051	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  01-06 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945 to include 11 months as a prisoner of war.  

This appeal was remanded by the Board on December 29, 2004, 
in order to provide the appellant with her due process and 
notification rights under the Veterans Claims Assistance Act 
of November 2000.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2000.

2.  The medical certificate reveals that the immediate cause 
of death was respiratory failure due to pneumonia which was 
due to neutropenia.

3.  During his lifetime, service connection was in effect for 
residuals of an amputation of the left leg, middle third, 
secondary to a shell fragment wound which was rated as 
40 percent disabling and for residuals of shell fragment 
wounds of the left chest and shoulder, right hand, and both 
thighs which was rated 10 percent disabling.  His combined 
service-connected disability rating was 50 percent.

4.  The veteran's service-connected disabilities did not 
cause or significantly contribute to his death.




CONCLUSION OF LAW

The veteran's death was not caused by a disability which was 
incurred in or aggravated by service; a disability which was 
incurred in or aggravated by service did not substantially 
contribute to the veteran's death.  (38 U.S.C. § 1310; 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's specific contention is that the veteran's 
service-connected gunshot wounds led to his respiratory 
disabilities which in turn caused his death.  This particular 
contention was submitted for review to a VA physician who 
issued a written opinion on March 8, 2001, addressing this 
specific question.  The reviewing physician concluded that 
there was "absolutely" no evidence that the prior SFW 
contributed to the patient's COPD, propensity for recurrent 
pneumonia and the terminal event of pneumonia and respiratory 
failure.  In his comments, the reviewing physician noted that 
the veteran had "IHD" (presumably ischemic heart disease) and 
suffered repetitive bouts of pneumonia.  It is true that 
ischemic heart disease may under certain circumstances be 
attributed to the experiences of a prisoner of war during 
captivity.  In this appeal, however, the veteran's death was 
not attributed to ischemic heart disease.

There is no dispute that the veteran suffered very severe 
injuries in service during World War II.  Nevertheless, there 
is no linkage from a competent medical source that associates 
any of his service-connected disabilities to his death.  The 
Board has no authority to override the opinion of a medical 
specialist in the absence of comparable medical evidence to 
the contrary.

The appellant was furnished the text of the controlling 
statutory and regulatory provisions in the statement of the 
case and the supplemental statement of the case.  
Accordingly, it is not necessary to repeat that material 
verbatim in this decision.  It is should be noted that this 
appeal was remanded in order to furnish the appellant with 
notification of what she needed to provide in the way of 
evidence to support her claim and also to tell her what steps 
the VA would take to assist her in the claim.  Such notice 
was sent to the appellant in January 2005.  Neither the 
appellant nor her representative has objected to the timing 
of this notification.  Under these circumstances, the Board 
perceives no due process impediment in reaching a decision on 
the merits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


